DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner notes that in amending claim 49, Applicant did not annotate the amendment to the superscript in line 20. The examiner notes that unannotated amendment was amending claim 49 to read “1.8 mg/cm2” in place of “1.8 mg/cm22”.

Claim Objections
Claims 42 and 49 are objected to because of the following informalities:
Claim 42, line 4: “a first heat-resistant layer” should read “a first heat-resistant fiber layer”.
Claim 49, line 5: “a first heat-resistant layer” should read “a first heat-resistant fiber layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42-43, 45-47, 49-50, 52-56, and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (CN 102569701 A, “Kai”) in view of Seo et al. (US 2012/0225358 A1, “Seo”) and Hu et al. (US 2019/0237732 A1, “Hu”). It is noted that the teachings of Kai are based off a machine translation of the reference included with the Office action mailed 17 February 2021.
With respect to claims 42 and 46, Kai teaches a separator for a lithium ion battery, having the structure shown in Fig. 1 below, including a porous membrane substrate 1, a ceramic material layer 2, and a polymer adhesive layer 3 ([0026]). Kai teaches the porous membrane substrate 1 is made from polypropylene ([0029]) or polyethylene ([0040]); while there is no explicit teaching that the porous membrane 
    PNG
    media_image1.png
    81
    615
    media_image1.png
    Greyscale
polymer adhesive layer 3 corresponds to the first bonding layer presently claimed.
Kai does not teach a first heat-resistant fiber layer, nor the first bonding layer materials and properties presently claimed.
Seo teaches a porous polymer web made form an ultrafine fiber containing a mix of a heat-resistant polymer material whose melting point is 180°C or higher and a swelling polymer material ([0026]). Seo teaches the heat-resistant polymer material includes polyamide-imide, polyester sulfone, and polyether imide ([0052]); the swelling polymer material includes polyvinylidene fluoride, poly(vinylidene fluoride-co-hexafluoropropylene) (also known as polyvinylidene fluoride-hexafluoropropylene), polyethylene oxide, and polymethyl methacrylate (i.e., polyacrylate) ([0053]). Since the heat-resistant polymer material taught by Seo is identical to that of the present invention, it corresponds to the first polymeric material presently claimed. Similarly, since the swelling polymer material taught by Seo is identical to that of the present invention, it corresponds to the second polymeric material presently claimed.
Kai and Seo are analogous invention in the field of polymeric separators for batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Kai to contain the heat-resistant fiber layer of Seo in order to provide a polymeric separator having small thermal shrinkage, heat resistance, and excellent mechanical strength ([0023]).
Regarding the placement of the heat-resistant fiber layer, it is the examiner’s position that one of ordinary skill in the art would be able to place the heat-resistant fiber layer anywhere in the structure, including in between the ceramic layer and the adhesive layer.
Regarding the melting point of the second polymeric material and the liquid absorption rate of the second polymeric material in an electrolyte at 25°C, given that Kai in view of Seo teaches an identical second polymeric material as that of the present invention, then it is clear it would necessarily inherently have a melting point lower than that of the first polymeric material, and that the liquid absorption rate in an electrolyte at 25°C would necessarily inherently be above 40% and having an error of ± 5% as presently claimed.
Kai in view of Seo does not disclose the first bonding layer materials or properties presently claimed.
Hu teaches the boding layer contains an acrylate crosslinked polymer and a styrene-acrylate crosslinked copolymer, and/or a vinylidene fluoride-hexafluoropropylene copolymer, and has a porosity of 40-65% ([0046]). Hu further teaches the glass transition temperature of the acrylate crosslinked polymer is -20°C to 
Kai in view of Seo and Hu are analogous inventions in the field of lithium-ion battery separators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bonding layer of Kai in view of Seo to be the bonding layer taught by Hu in order to provide improve viscosity between the lithium-ion battery separator and the positive and negative electrodes, increased disposition stability of the lithium ion-battery separator, improved safety performance of the battery, and improved ion conductivity of the lithium-ion battery separator (Hu, [0046]).
While there is no explicit disclosure from Kai in view of Seo and Hu regarding the sequential stacking of: the polymer base membrane; the first ceramic layer; and the first bonding layer, when the heat-resistant fiber layer of Seo is placed between the ceramic layer and the adhesive layer of Kai, then the structure has the form: a porous membrane substrate, i.e. polymer base membrane; a ceramic material layer, i.e. first ceramic layer, stacked atop the substrate; a polymer web containing heat-resistant polymer, i.e. first heat-resistant fiber layer, stacked atop the ceramic layer; and a polymer adhesive layer, i.e. bonding layer, stacked atop the heat-resistant fiber layer. Thus, Kai in view of Seo and Hu teaches a polymer base membrane, first ceramic layer, first heat-resistant fiber layer, and first bonding layer stacked sequentially.
With respect to claim 43, given that Kai in view of Seo and Hu teaches an identical first polymeric material as that of the present invention, i.e. polyamide-imide, polyester sulfone, and polyether imide (Seo [0052]), then it is clear it would necessarily inherently have a liquid absorption rate in an electrolyte at 25°C of below 5% with an error of ± 5%, and have a glass transition temperature of above 100°C as presently claimed. Further, given that Kai in view of Seo and Hu teaches an identical second polymeric material as that of the present invention, i.e. polyvinylidene fluoride, poly(vinylidene fluoride-co-hexafluoropropylene (also known as polyvinylidene fluoride-hexafluoropropylene), polyethylene oxide, and polymethyl methacrylate (i.e., polyacrylate) (Seo [0053]), then it would necessarily inherently have a melting point of 100°C to 150°C, a glass transition temperature of below 25°C, and a liquid absorption rate in an electrolyte at 25°C of 40% to 100% with an error of ± 5% as presently claimed.
With respect to claim 45, Seo teaches the amount of heat-resistant polymer, i.e. first polymeric material, is 50 to 70 wt%, and the amount of swelling polymer material, i.e. second polymeric material, is 30 to 50 wt% ([0026]). Thus, the weight ratio of the first polymeric material to the second polymeric material is 1:1 (50% first polymer, 50% second polymer; 50/50 = 1) to 2.333:1 (70% first polymer, 30% second polymer; 70/30 ≈ 2.333), which falls within that presently claimed. 
With respect to claim 47, Seo teaches the heat-resistant polymer, i.e. the first polymeric material, includes polyether imide ([0052]), and the swelling polymer material, i.e. the second polymeric material, is poly(vinylidene fluoride-co-hexafluoropropylene) 

    PNG
    media_image1.png
    81
    615
    media_image1.png
    Greyscale
With respect to claim 49, Kai teaches a separator for a lithium ion battery, having the structure shown in Fig. 1 below, including a porous membrane substrate 1, a ceramic material layer 2, and a polymer adhesive layer 3 ([0026]). Kai teaches the porous membrane substrate 1 is made from polypropylene ([0029]) or polyethylene ([0040]); while there is no explicit teaching that the porous membrane substrate 1 is a polymer base membrane, given that it is made from identical materials as that of the present invention (see instant specification [0036]), then it would necessarily inherently be a polymer base membrane. As can be seen from Fig. 1, the substrate 1 has a first and second surface disposed opposite to each other. The ceramic layer 2 corresponds to the first ceramic layer presently claimed, and the polymer adhesive layer 3 corresponds to the first bonding layer presently claimed. Kai further teaches the ceramic material layer contains ceramic particles and a binder ([0012]), where the ceramic particles include SiO2, Al2O3, TiO2, and ZrO2 ([0017]). Kai additionally teaches the thickness, i.e. single-sided thickness, of the ceramic layer is 0.5 to 20 µm ([0013]), which overlaps with that presently claimed.
Kai does not teach a first heat-resistant fiber layer, nor an average particle size of the of the ceramic particles, nor wherein the binder is polyacrylate whose glass 2 < ρ ≤ 2.7 mg/cm2.
Seo teaches a porous polymer web made form an ultrafine fiber containing a mix of a heat-resistant polymer material whose melting point is 180°C or higher and a swelling polymer material ([0026]). Seo teaches the heat-resistant polymer material includes polyamide-imide, polyester sulfone, and polyether imide ([0052]); the swelling polymer material includes polyvinylidene fluoride, poly(vinylidene fluoride-co-hexafluoropropylene) (also known as polyvinylidene fluoride-hexafluoropropylene), polyethylene oxide, and polymethyl methacrylate (i.e., polyacrylate) ([0053]). Since the heat-resistant polymer material taught by Seo is identical to that of the present invention, it corresponds to the first polymeric material presently claimed. Similarly, since the swelling polymer material taught by Seo is identical to that of the present invention, it corresponds to the second polymeric material presently claimed.
Kai and Seo are analogous invention in the field of polymeric separators for batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Kai to contain the heat-resistant fiber layer of Seo in order to provide a polymeric separator having small thermal shrinkage, heat resistance, and excellent mechanical strength ([0023]).
Regarding the placement of the heat-resistant fiber layer, it is the examiner’s position that one of ordinary skill in the art would be able to place the heat-resistant fiber layer anywhere in the structure, including in between the ceramic layer and the adhesive layer.
Regarding the melting point of the second polymeric material and the liquid absorption rate of the second polymeric material in an electrolyte at 25°C, given that Kai in view of Seo teaches an identical second polymeric material as that of the present invention, then it is clear it would necessarily inherently have a melting point lower than that of the first polymeric material, and that the liquid absorption rate in an electrolyte at 25°C would necessarily inherently be above 40% and having an error of ± 5% as presently claimed.
Kai in view of Seo does not teach an average particle size of the ceramic particles, nor wherein the binder is polyacrylate whose glass transition temperature satisfies -40°C to 0°C, nor wherein the surface density ρ at a thickness of 1 µm satisfies 1.8 mg/cm2 < ρ ≤ 2.7 mg/cm2.
Hu teaches a ceramic article having ceramic particles and a binder having a surface density ρ at a thickness of 1 µm satisfies 1.8 mg/cm2 < ρ ≤ 2.7 mg/cm2 in order to optimize the high-temperature and thermal shrinkage resistance ([0032]). Hu further teaches the ceramic particles include Al2O3, SiO2, BaSO4, BaO, TiO2, CuO, MgO, Mg(OH)2, LiAlO2, ZrO2, carbon nanotubes (CNT), BN, SiC, Si3N4, WC, BC, AlN, Fe2O3, BaTiO3, MoS2, α-V2O5, PbTiO3, TiB2, CaSiO3, molecular sieve, clay, boehmite, and kaolin ([0036]), and that the ceramic particles have a particle size of 200 nm to 800 nm in order to improve air permeability ([0039]). Hu further teaches the binder is a polyacrylate having a glass transition temperature of -40°C to 0°C in order to improve manufacturing performance ([0040]).
Kai in view of Seo and Hu are analogous inventions in the field of lithium-ion battery separators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic layer of Kai in view of Seo to be made of the same materials as the ceramic layer taught by Hu in order to provide a ceramic layer having high-temperature and thermal shrinkage resistance, improved air permeability, and improved manufacturing performance (Hu [0032], [0039], [0040]).
With respect to claim 50, Hu teaches that, relative to 100 parts by weight of ceramic particles, there are 2 to 8 parts by weight of binder, 0.3 to 1 part by weight dispersant, 0.5 to 1.8 parts by weight thickener, and 0 to 1.5 parts by weight surface treating agent, the molecular weight of the dispersant is below 50,000 ([0035]). Hu further teaches the dispersant is at least one of polyacrylate, polyglycol ether, a silicate, a phosphate, and guar gum ([0042]). Hu additionally teaches the thickener is at least one of polyacrylate, polyvinylpyrrolidone, a cellulose compound, i.e. cellulose derivative, and a polyacrylamide ([0043]). Lastly, Hu teaches the surface treating agent is at least one 3-glycidyloxypropyltrimethoxysilane and/or 3-glycidyloxypropyltriethoxysilane ([0044]).
With respect to claim 52, Hu teaches: (i) the bonding layer contains an acrylate crosslinked polymer and a styrene-acrylate crosslinked copolymer and does not contain the vinylidene fluoride-hexafluoropropylene copolymer, and a weight ratio of the acrylate crosslinked polymer to the styrene-acrylate crosslinked copolymer is 1:(0.05 to 2); or (ii) the bonding layer contains the acrylate crosslinked polymer and the vinylidene fluoride-hexafluoropropylene copolymer and does not contain the styrene-acrylate copolymer, and a weight ratio of the acrylate crosslinked polymer to the vinylidene fluoride-hexafluoropropylene copolymer is 1:(0.3 to 25); or (iii) the bonding layer contains the 
With respect to claim 53, Hu teaches the acrylate crosslinked polymer is: (i) a mixture of a first acrylate crosslinked polymer, a second acrylate crosslinked polymer and/or a third acrylate crosslinked polymer; (ii) a second acrylate crosslinked polymer; or (iii) a third acrylate polymer ([0048]). Hu further teaches the first acrylate crosslinked polymer contains a polymethyl methacrylate chain segment of 70 to 80 wt%, a polyethylene acrylate chain segment of 2 to 10 wt%, a polybutyl acrylate chain segment of 10 to 20 wt%, and a polyacrylic acid chain segment of 2 to 10 wt% ([0048]). Hu additionally teaches the second acrylate crosslinked polymer contains a polymethyl methacrylate chain segment of 30 to 40 wt%, a polyethylene acrylate chain segment of 2 to 10 wt%, a polybutyl acrylate chain segment of 50 to 60 wt%, and a polyacrylic acid chain segment of 2 to 10 wt% ([0048]). Hu teaches the third acrylate crosslinked polymer contains a polymethyl methacrylate chain segment of 50 to 80 wt%, a polyethylene acrylate chain segment of 2 to 10 wt%, a polybutyl acrylate chain segment of 15 to 40 wt%, and a polyacrylic acid chain segment of 2 to 10 wt% ([0048]). Hu further teaches the glass transition temperature of the first acrylate crosslinked polymer is 50°C to 60°C, the glass transition temperature of the second acrylate crosslinked polymer is -20°C to -5°C, and the glass transition temperature of the third acrylate crosslinked polymer is 30°C to 50°C ([0048]). Hu additionally teaches the styrene-acrylate crosslinked copolymer contains a polyphenyl ethylene chain segment of 40 to 
With respect to claim 54, Hu teaches the bonding layer, i.e. first bonding layer, contains a first acrylate crosslinked polymer, a second acrylate crosslinked polymer, and a styrene-acrylate crosslinked copolymer, and does not contain the vinylidene fluoride-hexafluoropropylene copolymer, and a weight ratio of the first acrylate crosslinked polymer to the second acrylate crosslinked polymer to the styrene-acrylate crosslinked copolymer is (5 to 10):1:(10 to 13) ([0052]). Hu teaches that alternatively, the bonding layer contains the first acrylate crosslinked polymer, the second acrylate crosslinked polymer, and the vinylidene fluoride-hexafluoropropylene copolymer, and does not contain the styrene-acrylate crosslinked copolymer, and a weight ratio of the first acrylate crosslinked polymer to the second acrylate crosslinked polymer to the vinylidene fluoride-hexafluoropropylene copolymer is (5 to 15):1:(5 to 12) ([0053]). Hu teaches that alternatively, the bonding layer contains the second acrylate crosslinked polymer and the vinylidene fluoride-hexafluoropropylene copolymer, and does not contain the styrene-acrylate crosslinked copolymer, and a weight ratio of the second acrylate crosslinked polymer to the vinylidene fluoride-hexafluoropropylene copolymer is 1:(5 to 20) ([0054]). Hu teaches that alternatively, the bonding layer contains the second 
With respect to claim 55,
With respect to claim 56, Kai teaches the thickness, i.e. single-sided thickness of the polymer adhesive layer, i.e. first bonding layer, is 0.1 µm to 10 µm (Kai [0014]). Hu teaches the single-sided surface density of the bonding layer is 0.05 mg/cm2 to 0.9 mg/cm2 (Hu [0061]).
With respect to claim 58, as seen in Kai’s Fig. 1 below, the separator for a lithium ion battery includes a second ceramic material layer 2, and a second polymer adhesive layer 3 ([0026]). The second ceramic material layer 2 corresponds to the ceramic second ceramic layer, and the second polymer adhesive layer 3 corresponds to the second bonding layer claimed. Kai teaches both ceramic layers are made from identical materials ([0016-0017]) and both polymer adhesive layers are made from identical materials ([0018]) since Kai does not teach that they are made from different materials, i.e. the second ceramic layer is the same as the first ceramic layer, and the second bonding layer is the same as the first bonding layer. As can be seen in Fig. 1 below, the second ceramic layer is stacked below the porous membrane substrate, i.e. polymer base material, and the second polymer adhesive layer, i.e. second bonding layer, is stacked below the second ceramic layer, i.e. a second ceramic layer and a second bonding layer disposed sequentially from inside out on the second surface of the polymer base membrane. When the heat-resistant fiber layer of Seo is placed between the first ceramic layer and the first adhesive layer of Kai, then the structure has the form: a second polymer adhesive layer, i.e. a second bonding layer; a second ceramic material layer, i.e. a second ceramic layer, stacked atop the second bonding layer; a porous membrane substrate, i.e. polymer base membrane, stacked atop the second ceramic layer; a first ceramic material layer, i.e. first ceramic layer, stacked atop 
    PNG
    media_image1.png
    81
    615
    media_image1.png
    Greyscale
stacked sequentially as claimed. 
With respect to claim 59, there is no teaching from Kai in view of Seo and Hu of a second polymer web containing heat-resistant polymer, i.e. a second heat-resistant fiber layer. However, Seo teaches the polymer web containing heat-resistant polymer, i.e. heat-resistant fiber layer, provides heat-resistance and high strength (Seo [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an additional layer of heat-resistant polymer in order to provide additional heat-resistance and strength (Seo [0026]). The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing an additional layer comprising heat-resistant polymer fiber would have achieved expected results such as to produce an article even great heat-resistance and strength. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ. The additional layer comprising heat-resistant polymer corresponds to the claimed second heat-resistant fiber layer. Given that the 
When the person of ordinary skill in the art provides a second heat-resistant fiber layer, it is the examiner’s position that they would be able to place it anywhere in the structure, including between the ceramic layer and adhesive layer, i.e. bonding layer, as presently claimed. With this in mind, given that Kai in view of Seo and Hu teaches identical materials as that of the present invention, and that Kai teaches the structure shown in Fig. 1 below, then when the heat-resistant fiber layers are disposed between the ceramic layers and adhesive layers, the structure is: a second polymer adhesive layer 3, i.e. second bonding layer; a second porous web made of heat-resistant fiber, i.e. second heat-resistant polymer layer, stacked atop the second bonding layer; a second ceramic material layer 2, i.e. second ceramic layer, stacked atop the second heat-resistant polymer layer; a porous membrane substrate 1, i.e. polymer base membrane, stacked atop the second ceramic layer; a first ceramic material layer 2, i.e. first ceramic layer, stacked atop the substrate; a polymer web containing heat-resistant polymer, i.e. first heat-resistant fiber layer, stacked atop the first ceramic layer; and a first polymer adhesive layer 3, i.e. first bonding layer, stacked atop the first heat-resistant fiber layer. Thus, Kai in view of Seo and Hu teaches the polymer composite membrane formed by the second bonding layer, the second heat-resistant fiber layer, the second ceramic layer, the polymer base membrane, the first ceramic layer, the first heat-resistant fiber layer, and the first bonding layer stacked sequentially. Kai teaches Kai teaches both ceramic layers are made from identical materials ([0016-0017]) and both polymer adhesive layers are made from identical materials ([0018]) since Kai does 
    PNG
    media_image1.png
    81
    615
    media_image1.png
    Greyscale
bonding layer.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (CN 102569701 A, “Kai”) in view of Seo et al. (US 2012/0225358 A1, “Seo”) and Hu et al. (US 2019/0237732 A1, “Hu”) as applied to claim 42 above, and further in view of Jo et al. (US 2014/0329131 A1, “Jo”). It is noted that the teachings of Kai are based off a machine translation of the reference included with the Office action mailed 17 February 2021.
With respect to claim 48, Seo teaches the diameter of the fiber is 0.3 to 1.5 µm ([0029]), i.e. 300 to 1500 nm, which overlaps with that presently claimed. Seo further teaches the thickness of the heat resistant fiber layer is 10 to 50 µm ([0109]), which overlaps with that presently claimed.
Kai in view of Seo and Hu does not teach wherein the porosity of the fiber layer is 75% to 93%, nor where it has a surface density of 0.2 g/m2 to 15 g/m2.
Jo teaches a heat-resistant fiber layer having a porosity of 30-95% ([0047]). Jo further teaches the heat-resistant fiber layer has a polymer having a melting point 180°C including polyether imide ([0042]).
Kai in view of Seo and Hu and Jo are analogous inventions in the field of separators for batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber layer of Kai in view of Seo and Hu to have a porosity as taught by Jo in order to provide a fiber layer that maintains high ionic conductivity and obtain excellent cycling characteristics when a battery is assembled (Jo [0047]). Thus, Kai in view of Seo, Hu, and Jo teaches an identical fiber layer as that claimed, and therefore it would necessarily inherently have a surface density of 0.2 g/m2 to 15 g/m2 as claimed.
Alternatively with respect to claim 48, Seo teaches the diameter of the fiber is 0.3 to 1.5 µm ([0029]), i.e. 300 to 1500 nm, which overlaps with that presently claimed. Seo further teaches the thickness of the heat resistant fiber layer is 10 to 50 µm ([0109]), which overlaps with that presently claimed. While there is no explicit teaching regarding the surface density, given that Seo teaches an identical heat-resistant fiber layer, then it would necessarily inherently have a surface density of 0.2 g/m2 to 15 g/m2. Seo teaches the porosity of the fiber layer is 70% ([0110]), while the present claims require a porosity of 75%.
It is apparent, however, that the instantly claimed porosity and that taught by Seo are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie
In light of the case law cited above and given that there is only a “slight” difference between the porosity taught by Seo and the amount disclosed in the present claims, and further given the fact that no criticality is disclosed in the present invention with respect to the porosity, it therefore would have been obvious to one of ordinary skill in the art that the porosity disclosed in the present claims is but an obvious variant of the porosity disclosed in Seo, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Response to Arguments
Due to the amendment to the specification, the objection to the specification is withdrawn.
Due to the amendment to claim 49, the claim objection to claim 49 is withdrawn. However, as set forth above, claims 42 and 49 are newly objected to.
Due to the cancellation of claims 44, 51, and 57, the 35 U.S.C. 112(d) rejections of claims 44 and 57 are withdrawn and the 35 U.S.C. 103 rejections of claims 44, 51, and 57 are withdrawn.
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive.
Applicant argues Hu et al. (US 2019/0237732 A1, “Hu”) is not eligible as prior art. Applicant argues the present application has an effective filing date of 29 August 2016, which is the same priority date as Hu. Applicant argues Hu was not effectively filed before the effective filing date of the claimed invention as required by 35 U.S.C. 102(a)(2) and does not qualify as a reference under 35 U.S.C. 102(a)(1) or 35 U.S.C. 
In response to Applicant’s claim for foreign priority to the Chinese application filed 29 August 2016, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. The examiner notes that MPEP 216 states “If the certified copy is not in the English language and there is no translation, the examiner may reject the unpatentable claims and at the same time require an English translation for the purpose of determining the applicant’s right to rely on the foreign filing date.” Should Applicant provide a certified translation of the priority application, then Applicant may be entitled to the earlier filing date, and Hu potentially overcome. Since Applicant has not provided a certified English translation, Hu is eligible as prior art and thus all claims remain rejected under 35 U.S.C. 103 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 






/STEVEN A RICE/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787